NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
YOON JA KIM,
Plaintiff-Appellant,
V.
THE EARTHGRAINS COMPANY (NOW KNOWN AS
SARA LEE BAKERY GROUP, INC.), __
Defen,dant-Cr0ss Appellant.
2011-1242, -1266 `
Appea1s from the United StateS DiStrict Court for the
Northern District of I11inois in case n0. 01-CV-3895,
Judge Susan E. Cox.
ON MOTION
ORDER
The Earthg'rains Co1npany moves for a 30-day exten-
sion 0f tiIne, until Ju1y 22, 2011, to file its response brief.
Yoon J`a Ki1n opposes
Upon consideration thereof
IT IS ORDERED THAT2
The motion is granted

KIM v. EARTHGRAINS CO
FoR THE CoURT
ll 6  /s/ J an H0rba1y
Date J an Horbaly
C]erk
cc: Y0on Ja Kim
Craig C. Martin, Esq.
FILED
321 8.s.c0unT or Ar»FEALsF0R
THE FEnERAL macon
JU\_ 0 6 2011
.l|\¥HUIl!_
QEH
§